Case 1:20-cv-01098-FB-RER Document 47 Filed 06/29/20 Page 1 of 9 PageID #: 9555




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, ET AL,
                                                              MEMORANDUM AND ORDER
                      Plaintiffs,
                                                              Case No. 1: 20-cv-1098 (FB)(RER)
       -against-

YAN MOSHE, ET AL,

                       Defendants.
--------------------------------------------------------------x
 Appearances:                              For Yan Moshe, Dynamic Surgery Center, Excel
 For the Plaintiffs:                       Surgery Center, and NJMHMC LLC:
 MAX GERSHENOFF, ESQ.                      KEITH ROBERTS, ESQ.
 Rivkin Radler LLP                         Brach Eichler LLC
 926 RXR Plaza                             101 Eisenhower Pkwy
 Uniondale, NY 11556                       Roseland, NJ 07068

                                           JEREMY MISHKIN, ESQ.
                                           Montgomery McCracken
                                           1735 Market Street
                                           Philadelphia, PA 19103

                                           For Regina Moshe, Citimedical, Citimed, Nizar
                                           Kifaieh, and Premier Anesthesia Associates:
                                           CHARLES HORN, ESQ.
                                           The Russel Friedman Law Group LLP
                                           3000 Marcus Ave
                                           Lake Success, NY 11042

                                           For Leonid Shapiro and Neurological Diagnostics
                                           Professional Association:
                                           MATTHEW CONROY, ESQ.
                                           Schwartz, Conroy & Hack PC
                                           666 Old Country Rd
                                           Garden City, NY 11530

                                                  1
Case 1:20-cv-01098-FB-RER Document 47 Filed 06/29/20 Page 2 of 9 PageID #: 9556




 BLOCK, Senior District Judge:

       Plaintiffs (collectively “GEICO”) bring this action against Yan Moshe,

 Integrated Specialty, Hackensack Specialty, Excel Surgery Center, NJMHMC, Dr.

 Regina Moshe, Citimedical, Citimed Services, Dr. Leonid Shapiro, Neurological

 Diagnostics Professional Association, Dr. Nizar Kifaieh, and Premier Anesthesia.

 GEICO claims that defendants committed civil RICO violations, common law fraud,

 aiding and abetting fraud, unjust enrichment, and New Jersey Insurance Fraud

 Prevention Act violations. GEICO also seeks a declaratory judgment that it is not

 liable to pay the unpaid bills submitted by defendants.

       GEICO now moves for a preliminary injunction to 1) stay all pending no-fault

 insurance collection arbitrations against GEICO by defendants; 2) enjoin defendants

 from commencing new no-fault insurance collection arbitrations or litigations

 against GEICO; and (3) enjoin the American Arbitration Association and other

 arbitral forums from accepting new cases by the defendants against GEICO.1

       For the following reasons, GEICO’s motion is granted in part, denied in part.

                                        ***

       The Court had oral argument on June 18, 2020 where defendants argued: (1)

 GEICO will not suffer irreparable harm because only money damages are at stake;


 1
  An injunction against any arbitral forum is unnecessary in light of the injunction
 against defendants bringing any new arbitrations. Therefore, GEICO’s motion to
 enjoin arbitral forums is DENIED.

                                          2
Case 1:20-cv-01098-FB-RER Document 47 Filed 06/29/20 Page 3 of 9 PageID #: 9557




 (2) GEICO cannot show a likelihood of success as their allegations are unsupported;

 and (3) the balance of hardships favors defendants as GEICO’s policies may be

 exhausted. The Court addresses each contention in turn.2

                       I.     Motion for Preliminary Injunction

        “In order to justify a preliminary injunction, a movant must demonstrate (1)

 irreparable harm absent injunctive relief; [and] (2) either a likelihood of success on

 the merits, or a serious question going to the merits to make them a fair ground for

 trial, with a balance of hardships tipping decidedly in the plaintiff's favor.” Metro.

 Taxicab Bd. of Trade v. Cty. of N.Y., 615 F.3d 152, 156 (2d Cir. 2010) (internal

 quotations omitted). “The showing of irreparable harm is perhaps the single most

 important prerequisite for the issuance of a preliminary injunction.” Allstate Ins. Co.

 v. Elzanaty, 929 F. Supp. 2d 199, 221 (E.D.N.Y. 2013) (quoting Kamerling v.

 Massanari, 295 F.3d 206, 214 (2d Cir. 2002)).

                                  A. Irreparable Harm

       “To establish irreparable harm, a party . . . must show that there is a continuing

 harm which cannot be adequately redressed by final relief on the merits and for

 which money damages cannot provide adequate compensation.” Kamerling, 295


 2
   Defendants also argue that the Federal Arbitration Act prohibits granting a
 preliminary injunction staying the pending arbitrations. However, courts have
 concluded that the FAA does not apply to no-fault insurance collections arbitrations.
 See Gov’t Emps. Ins. Co. v. Mayzenberg, 2018 WL 6031156, at *4 (E.D.N.Y. Nov.
 16, 2018); State Farm v. Parisien, 352 F. Supp. 3d 215, 233 (E.D.N.Y. 2018).

                                            3
Case 1:20-cv-01098-FB-RER Document 47 Filed 06/29/20 Page 4 of 9 PageID #: 9558




 F.3d at 214 (internal quotations omitted). Irreparable harm occurs where “an insurer

 is required to waste time defending numerous no-fault actions when those same

 proceedings could be resolved globally in a single, pending declaratory judgment

 action.” Parisien, 352 F. Supp. 3d at 233.

       Defendants have 4,786 pending arbitrations against GEICO that present a risk

 of inconsistent judgments. This certainly establishes irreparable harm. Mayzenberg,

 2018 WL 6031156, at *5 (“The concern is that allowing over 180 arbitrations to be

 heard by a mix of arbitrators, each of whom will likely come to their own

 independent and contradictory conclusions that may be rendered ineffective by this

 Court, will result in harm to GEICO from which it cannot recover.”); Liberty Mut.

 Ins. v. Excel Imaging, 879 F. Supp. 2d 243, 264 (E.D.N.Y. 2012) (“Permitting these

 individual claims to proceed to arbitration while [insurer’s] claim for a declaratory

 judgment remains pending in this court puts the plaintiffs at significant risk of

 multiple judgments that may be inconsistent with the ultimate decision in this case”).

       Defendants cite Allstate Ins. Co. v. Harvey Family Chiropractic, 677 F. App’x

 716 (2d Cir. 2017) in arguing that “mere injuries . . . in terms of money, time and

 energy” do not rise to irreparable harm. However, Harvey does not preclude

 granting an injunction to avoid inconsistent judgments. See Gov’t Emps. Ins. Co. v.

 Wellmart, 435 F. Supp. 3d 443, 451 (E.D.N.Y. 2020) (“[T]he Second Circuit [in




                                           4
Case 1:20-cv-01098-FB-RER Document 47 Filed 06/29/20 Page 5 of 9 PageID #: 9559




 Harvey] said nothing of the risk of inconsistent judgments.”); see also 2d Cir. Local

 R. 32.1.1(a) (“Rulings by summary order do not have precedential effect.”)

       Accordingly, GEICO has shown irreparable harm. 3

                       B. Serious Question Going to the Merits

       GEICO must also demonstrate, at this stage, “sufficiently serious questions

 going to the merits to make them a fair ground for litigation and a balance of

 hardships tipping decidedly” in GEICO’s favor. Parisien, 352 F. Supp. 3d at 234.

       A plethora of precedent demonstrates courts routinely find a “serious question

 going to the merits” under similar circumstances. See Gov’t Emps. Ins. Co. v. Strut,

 2020 WL 1820500 (W.D.N.Y. Apr. 10, 2020) (finding serious question going to the

 merits where the complaint cited prior civil and criminal litigations against

 defendants); Parisien, 352 F. Supp. 3d at 234 (finding serious question going to the

 merits where the complaint and exhibits alleged defendants provided unnecessary

 medical services); Elzanaty, 929 F. Supp. 2d at 222 (finding serious question going

 to the merits where complaint alleged “complicated scheme” of fraud).

       Defendants argue these cases are distinguishable because those courts were

 provided more proof of fraud. While many courts have granted injunctions after



 3
  Defendants also cite Allstate Ins. Co. v. Avetisyan, 2018 WL 6344249 (E.D.N.Y.
 Oct. 30, 2018), where a preliminary injunction was denied because the pending
 claims at arbitration were different from the claims alleged as fraudulent. Because
 GEICO challenges arbitration claims as fraudulent, Avetisyan is distinguishable.

                                          5
Case 1:20-cv-01098-FB-RER Document 47 Filed 06/29/20 Page 6 of 9 PageID #: 9560




 considering a more developed record, a complaint alone can be sufficient to grant an

 injunction. This is particularly true where, as here, the complaint comprehensively

 details regulatory violations, unnecessary medical services, and unlawful referrals.

 See Strut, 2020 WL 1820500, at *2 (rejecting insufficient proof argument where

 complaint provided “examples to support each of [GEICO’s] fraud theories, citing

 specific patients, accident dates, and treatment dates.”); Excel Imaging, 879 F. Supp.

 2d at 254-64 (staying arbitration based on facts “primarily from the complaint”).

       The complaint alleges the following facts:

       (1) Yan Moshe (“Moshe”) has been sued seven times by insurers alleging he

          previously engaged in similar fraudulent billing activities.4

       (2) Moshe conspired with individuals, including defendants Leonid Shapiro

          and Nizar Kifaieh, to run his facilities “on paper,” while Moshe controlled

          the facilities without a medical degree. The complaint supports these

          allegations with specific examples and Kifaieh’s testimony from a prior

          litigation that he did not pay for ownership of Premier and Moshe provided

          him with equipment.




 4
  Defendants argue that because these cases were dismissed without admissions, they
 are irrelevant. However, at this stage, the cases support GEICO’s allegation that
 defendants are engaging in fraudulent billing similar to the seven previous suits.

                                           6
Case 1:20-cv-01098-FB-RER Document 47 Filed 06/29/20 Page 7 of 9 PageID #: 9561




       (3) Moshe’s facilities, particularly those directed by Shapiro, were repeatedly

           cited by the New Jersey Department of Health for regulatory violations.

           In fact, one facility was temporarily closed due to unsanitary conditions.

       (4) Defendants unlawfully referred patients to Moshe’s facilities for

           unnecessary services often without disclosing Moshe’s interest.

           Defendants subsequently billed GEICO for these unnecessary services.5

       (5) Defendants prescribed identical treatment for people involved in a single

           accident despite their varying ages and health conditions. The complaint

           provides 10 detailed examples of when this occurred. 6

       (6) Regina and Citimedical billed GEICO for services provided in New Jersey

           even though Citimedical could not lawfully provide services outside New

           York. The complaint provides 15 detailed examples of when this occurred.

       (7) Moshe and Hudson Regional unlawfully requested reimbursement for

           facility fees that exceeded the limits set by the NJ fee schedule.

       (8) Defendants submitted bills purporting that they were in compliance with

           all laws and regulations while engaging in the above activities.


 5
   Defendants attach disclosure of ownership interest forms to their opposition in an
 attempt to dispute GEICO’s unlawful referral claims. However, these forms are from
 2018/2019 and GEICO alleges the unlawfully referrals started in 2012.
 6
   See Parisien, 352 F. Supp. 3d at 229 (“Facially legitimate treatments may be
 provided with little variance across multiple patients, but it is only by analyzing the
 claims as a whole that the irresistible inference arises that the treatments are not
 being provided on the basis of medical necessity.”)

                                           7
Case 1:20-cv-01098-FB-RER Document 47 Filed 06/29/20 Page 8 of 9 PageID #: 9562




       These allegations are hardly conclusory as they are supported by detailed

 examples throughout the complaint. Because the complaint adequately alleges “a

 complicated scheme of . . . fraudulent activity,” GEICO established a serious

 question going to the merits. Elzanaty, 929 F. Supp. 2d at 222.

                                  C. Balance of hardships

       GEICO must also establish that “the balance of hardships tip[] decidedly” in

 its favor. Parisien, 352 F. Supp. 3d at 234.

       Absent a preliminary injunction, GEICO will face thousands of different

 proceedings. See Mayzenberg, 2018 WL 6031156, at *7. Defendants argue that

 GEICO’s policies will be exhausted during the pendency of this action, preventing

 defendants from recovering if they prevail. However, this argument is speculative

 at best considering defendants do not identify any policies nearing exhaustion.

 Regardless, an expedited discovery and defendants’ entitlement to interest if they

 prevail address any imminent exhaustion issues. See Elzanaty, 929 F. Supp. 2d at

 222 (defendant will “benefit from the stay if it ultimately prevails in this matter,

 because it will be entitled to the collection of interest”).

       Accordingly, the balance of hardships favors GEICO.

                                           D. Bond

       Rule 65(c) of the Federal Rules of Civil Procedure provides that “[t]he court

 may issue a preliminary injunction or a temporary restraining order only if the



                                             8
Case 1:20-cv-01098-FB-RER Document 47 Filed 06/29/20 Page 9 of 9 PageID #: 9563




 movant gives security in an amount that the court considers proper.” Fed. R. Civ. P.

 65(c). However, courts have “wide discretion to dispense with the bond

 requirement” when “there has been no proof of likelihood of harm.” Donohue v.

 Mangano, 886 F. Supp. 2d 126, 163 (E.D.N.Y. 2012) (internal quotations omitted).

       GEICO undoubtedly has the ability to pay if defendants prevail. As such,

 defendants will suffer no harm from the injunction and the bond requirement is

 waived. See Wellmart, 435 F. Supp. 3d 443, 456 (waiving bond requirement).

                                   II.     Conclusion

       For the foregoing reasons, GEICO’s motion for a preliminary injunction is

 GRANTED in part, and a preliminary injunction is issued (1) staying all of

 defendants pending arbitrations against GEICO; and (2) enjoining defendants from

 commencing new no-fault arbitrations and litigations against GEICO. GEICO’s

 motion to enjoin the AAA is denied. Discovery will proceed on an expedited basis.

       IT IS SO ORDERED.

                                         _/S/ Frederic Block___________
                                         FREDERIC BLOCK
                                         Senior United States District Judge
 June 29, 2020
 Brooklyn, New York




                                           9
